DETAILED ACTION
This is a response to the Amendment to Application # 17/220,113 filed on June 28, 2022 in which claims 1-3, 6, 8, 11, 12, and 17 were amended and claims 5 and 16 were cancelled.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 28, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 8, 2022 and June 9, 2022 comply with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-4, 6-8, 11-15, and 17-19 are pending, which are rejected under 35 U.S.C. § 103.

Claim Objections
Claims 1-4, 6-8, and 11 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 11 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 11-14, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Skobeltsyn et al., US Publication 2016/0063994 (hereinafter Skobeltsyn), as cited on the Notice of References Cited dated November 9, 2021, in view of Zafiroglu et al., US Publication 2014/0241585 (hereinafter Zafiroglu).

Regarding claim 1, Skobeltsyn discloses an input device, comprising “a processor; a memory having stored thereon instructions executable by the processor.” (Skobeltsyn ¶ 20). Additionally, Skobeltsyn discloses “a microphone receiving voice input from a user.” (Skobeltsyn ¶ 27). Further, Skobeltsyn discloses converting character string information into first text information (Skobeltsyn ¶¶ 27-28) by receiving a first voice input “who is the president of France” that is converted using a speech to text technique. Moreover, Skobeltsyn discloses “converting information of one or more characters contained in voice information into second text information where the voice information is received by the microphone” (Skobeltsyn ¶¶ 30-31) by receiving the second voice input “no I meant France” and parsing the string into a grammar. Likewise, Skobeltsyn discloses “editing character strings of the first text information using the one or more characters of the second text information,” (Skobeltsyn ¶ 31) by correcting the input. Skobeltsyn also discloses “calculating degrees of similarity between character strings of the first text information before and after editing (Skobeltsyn ¶¶ 73-74, see also 76) by calculating the phonetic similarity of the character string “friends” from the incorrectly processed first text information and the character string “France” from the second text information. Furthermore, Skobeltsyn discloses “correcting a character string of the first text information based on the degrees of similarity calculated.” (Skobeltsyn ¶ 68). Moreover, Skobeltsyn discloses “wherein the first text information has a plurality of attributes for classifying a plurality of character strings of the first text information” (Skobeltsyn ¶¶ 75-76) by giving an example of the input information including attributes for classifying the character strings such as type and category and further stating that the word “France” (i.e., the first text information) has these attributes. Likewise, Skobeltsyn discloses “the calculating degrees of similarity includes: determining into which attribute among the plurality of attributes the second text information is classified” (Skobeltsyn ¶ 76) by giving an example of the character string being categorized as “country.” Finally, Skobeltsyn discloses “calculating the degrees of similarity based on the attributes of the first text information and of the second text information.” (Skobeltsyn ¶ 76).
Skobeltsyn does not appear to explicitly disclose “a camera mounted on an automobile and capturing a license plate of a vehicle around the automobile” or “wherein the instructions comprise: converting character string information contained in image information into first text information, where the image information is captured by the camera.”
However, Zafiroglu discloses an input device comprising “a processor; a memory having stored thereon instructions executable by the processor.” (Zafiroglu ¶ 40). Additionally, Zafiroglu discloses “a camera mounted on an automobile and capturing a license plate of a vehicle around the automobile.” (Zafiroglu ¶ 24). Further, Zafiroglu discloses “a microphone receiving voice input from a user.” (Zafiroglu ¶ 40). Moreover, Zafiroglu discloses “wherein the instructions comprise: converting character string information contained in image information into first text information, where the image information is captured by the camera” (Zafiroglu ¶¶ 20, 24) by processing the text of the license plate captured by the camera and indicating that the text may be processed through an OCR method. Finally, Zafiroglu discloses “converting information of one or more characters contained in voice information into second … information where the voice information is received by the microphone” (Zafiroglu ¶ 40) by receiving input from a microphone and converting the input into data.
Skobeltsyn and Zafiroglu are analogous art because they are from the “same field of endeavor,” namely that of database querying systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Skobeltsyn and Zafiroglu before him or her to modify the querying input of Skobeltsyn to include the receiving input via an automobile mounted camera and converting that data into text of Zafiroglu.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Skobeltsyn teaches the “base device” for receiving and processing database queries. Further, Zafiroglu teaches the “known technique” for receiving text by converting images captured via an automobile mounted camera and then performing a database query based on the converted text that is applicable to the base device of Skobeltsyn. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 11, it merely recites the method performed by the system of claim 1. The method comprises executing computer software modules for performing the various functions. The combination of Skobeltsyn and Zafiroglu comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 12, it merely recites a similar system to the system of claim 1. The system further comprises an arithmetic processing device mounted on a moving body and a server, in addition to the computer software modules for performing the various functions. The combination of Skobeltsyn and Zafiroglu comprises computer software modules for performing the same functions and further comprises a server (Skobeltsyn ¶ 19) and a portable device (Skobeltsyn ¶ 91, i.e., an arithmetic processing device mounted on a moving body). Thus, claim 12 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 13, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein the editing character strings of the first text information includes editing character strings of the first text information using the one or more characters of the second text information, the calculating degrees of similarity including calculating distances between character strings of the first text information before and after editing” (Skobeltsyn ¶ 80) by comparing this similarity score of the n-gram in the misrecognition (i.e., before) and the n-gram of the candidate correction (i.e., after). Further, the combination of Skobeltsyn and Zafiroglu discloses “the correcting a character string of the first text information includes correcting a character string of the first text information based on the distances between character strings calculated.” (Skobeltsyn ¶ 68).

Regarding claims 3 and 14, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 2 and 13 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein calculating distance includes: carrying out at least any one of editing processes of insert, delete, and replace on character strings of the first text information, and calculating the distances between character strings of the first text information before and after editing” (Skobeltsyn ¶ 41) where the character string is replaced.

Regarding claims 6 and 17, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein correcting a character string of the first text information includes correcting a character of a portion having a highest degree of similarity in the character strings of the first text information with the same attribute between the first text information and the second text information” (Skobeltsyn ¶¶ 80, 84) by indicating that the candidate correction has the highest score, which is disclosed to include a score based on degree of similarity.

Regarding claims 7 and 18, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “wherein the correcting a character string of the first text information includes correcting a character of a first-calculated portion having a highest degree of similarity, in in the character strings of the first text information there exists a plurality of portions having a highest degree of similarity among a plurality of degrees of similarity” (Skobeltsyn ¶¶ 80, 84) by indicating that the candidate correction has the highest score, which is disclosed to include a score based on degree of similarity and correcting all the characters in the string. 

Regarding claims 8 and 19, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 1 and 12 for the reasons discussed above. In addition, the combination of Skobeltsyn and Zafiroglu discloses “a display that displays the first text information and the first text information corrected.” (Skobeltsyn ¶ 94).

Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Skobeltsyn in view of Zafiroglu, as applied to claims 3 and 14 above, in further view of Li et al., US Publication 2020/0082808 (hereinafter Li), as cited on the Notice of References Cited dated November 9, 2021.

Regarding claims 4 and 15, the combination of Skobeltsyn and Zafiroglu discloses the limitations contained in parent claims 3 and 14 for the reasons discussed above. Although the combination of Skobeltsyn and Zafiroglu discloses the use of similarity scores, it does not appear to explicitly disclose “wherein the correcting a character string of the first text information includes correcting a character string of the first text information of a portion having a smallest distance among the distances between character strings calculated.”
However, Li discloses a speech recognition error correction system “wherein the correcting a character string of the first text information includes correcting a character string of the first text information of a portion having a smallest distance among the distances between character strings calculated” (Li ¶¶ 51-52) by calculating a similarity distance between the words and indicating that the smaller the distance, the closer the terms are. 
Skobeltsyn, Zafiroglu, and Li are analogous art because they are from the “same field of endeavor,” namely that of speech recognition error correction. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Skobeltsyn, Zafiroglu, and Li before him or her to modify the error correction scoring system of Skobeltsyn and Zafiroglu to include the use of the smallest distance score of Li.
The motivation for doing so would have been that using the smallest distance produces the closest (i.e., the most accurate) results. (Li ¶ 51). 

Response to Arguments
Applicant’s arguments filed June 28, 2022, with respect to the objection to the specification and the rejection of claims 2, 3, and 8 under 35 U.S.C. § 112(b) (Remarks 11-13) have been fully considered and are persuasive. The objection to the specification and the rejection of claims 2, 3, and 8 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant’s request filed June 28, 2022, to hold the objections to claims 1-4, 6-8, 11-15, and 17-19 in abeyance (Remarks 12) have been noted.

Applicant's remaining arguments filed June 28, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant argues that claim 1 requires “the attributes of the first text information are classified,” while Skobeltsyn “corresponds the second text information.” (Remarks 14-15). The examiner disagrees.

As discussed in the rejection above, Skobeltsyn explicitly gives an example of the word “France” including such attributes. (Skobeltsyn ¶¶ 75-76). Further, as discussed in the rejection, the word “France” corresponds to the first text information. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 2-4, 6-8, 11-15, and 17-19 under 35 U.S.C. § 103, Applicant argues these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 15). Applicant’s argument is unpersuasive for the reasons discussed above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176